PER CURIAM.
It was not contended at the hearing, either in the court below or before us, that the publication by Boothroyd of *424.December-3, '1890, anticipated the invention, in litigation. Neither •■are we sufficiently advised .whether the record is in condition to properly. determine such a contention, if made. We give no - intimation of What opr conclusion would be if, in these respects, the conditions were other than they are. We are of the opinion that claim 2 fully ■and correctly represents the invention of the patent, and that claim •I. is too broad to be valid. With these reservations, after thorough ¡examination and careful consideration of the record, we concur in ■the- conclusion of the circuit court, and with the line of reasoning by ¡which the conclusion was reached.
..¡The decree of the circuit court is modified so far as to adjudge claim 1 invalid, and the case is remanded to that court, with directions to proceed accordingly; and the appellee recovers the costs of ap■p.eal. ■